Exhibit 3.1 CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK OF PROPERTY MANAGEMENT CORPORATION OF AMERICA Property Management Corporation of America, a Delaware corporation (the “Company”), hereby authorizes a series of the Company's previously authorized 1,000,000 shares of Preferred Stock, par value $0.0001 per share (the “Preferred Stock”), and hereby states the designation and number of shares, and fixes the relative rights, preferences, privileges, powers and restrictions thereof, as follows: SECTION 1.DESIGNATION OF SERIES; RANK.
